Citation Nr: 0418919	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  02-15 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to a compensable evaluation for the service-
connected sinusitis and rhinitis.  

2.  Entitlement to service connection for a claimed 
psychological disorder due to head injury.  

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from July 1973 to December 1980.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision of the RO.  

In the veteran's January 2002 Notice of Disagreement, the 
veteran limited his appeal to the issues of service 
connection for an acquired psychological disorder, a 
compensable rating for his service-connected sinusitis and 
rhinitis, and entitlement to a TDIU rating.  

The issues of TDIU and service connection for an acquired 
psychological disorder, to include as due to a head injury 
are addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.  

2.  The service-connected upper respiratory condition is 
shown to be manifested by a severely deviated septum with 
almost complete obstruction of the right side of the nasal 
passage; neither nasal polyps nor recurrent episodes of sinus 
infection are demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a rating of 10 percent, 
but not higher for the service-connected sinusitis and 
rhinitis have been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 7104 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.96, 4.97 including Diagnostic Codes 6510, 6522 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA were codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to the claim for increase, the RO issued a 
letter dated in October 2001 that informed the veteran of the 
medical and other evidence needed to substantiate his claim 
and of what medical or other evidence he was responsible for 
obtaining.  VA also identified which evidence it was 
responsible for obtaining.  

In the August 2002 Statement of the Case (SOC), the RO 
provided the veteran with the pertinent rating schedule 
provisions regarding sinusitis and allergic or vasomotor 
rhinitis.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the Board notes that in a letter dated in November 
2000, the RO notified the veteran of his scheduled VA 
examinations and informed him of the provisions under 
38 C.F.R. § 3.655, failure to report to VA examination.  The 
veteran was accorded VA examinations that were completed in 
December 2000.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.  

Therefore, the facts relevant to the veteran's claim for 
increase have been fully developed, and there is no further 
action to be undertaken to comply with the provisions of the 
VCAA and the implementing regulations.  See Wensch v. 
Principi, 15 Vet App 362 (2001); see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  The Board will 
proceed to decide the veteran's claim on the merits.  


Entitlement to a compensable evaluation for 
service-connected sinusitis and rhinitis

In the December 2001 rating action presently on appeal, the 
RO continued a noncompensable rating assigned in accordance 
with the provisions of Diagnostic Code 6510 for sinusitis and 
rhinitis, effective beginning on January 5, 1993.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2003).  

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

In this case, the veteran is rated at no percent disabling 
under Diagnostic Code 6510 for sinusitis and rhinitis.  The 
August 2002 SOC characterized the veteran's respiratory 
disability as sinusitis and rhinitis; thus, the Board will 
consider the claim for increase rating under the applicable 
criteria of Diagnostic Codes 6510 and 6522.  

The Board notes that the pertinent schedule of ratings for 
respiratory conditions was amended effective on October 7, 
1996.  See 61 Fed. Reg. 46,720 (1996) (codified at 38 C.F.R. 
pt. 4).  However, the issue on appeal is the claim for an 
increased rating claim for his service-connected sinusitis 
and rhinitis that was not received by the RO until October 
2000.  Thus, the Board will consider the veteran's current 
level of disability based on the amended schedule of ratings 
for respiratory conditions.  

On VA examination in December 2000, the veteran was noted to 
have a history of frequent headaches and occasional pressure-
type sensations in his head with some drainage.  His last 
sinus infection was approximately 1995.  The veteran had 
never had surgery on his nose or sinuses, seen an allergist 
or used any medications for his nose or sinuses.  

On examination, a computed axial tomography (CAT) scan 
performed prior to the examination was noted to show some 
mucous membrane thickening in the ethmoids with one 
opacification.  No other significant disease was observed.  
The nasal septum was noted to be "severely deviated with 
almost complete obstruction of the right side of the nose."  

The external examination of the nose and vestibule was normal 
with normal turbinates, meatus and flow of the nose.  
Internal nasal mucosa showed typical cigarette tobacco 
changes as well as viral changes.  The examiner reported the 
veteran's complaint of recovery from a recent upper 
respiratory infection and pack a day cigarette habit.  

Based on a review of the evidence of record, it does not 
appear that there are any findings that warrant a compensable 
evaluation for sinusitis under Diagnostic Code 6510.  

The veteran in this regard is not show to be experiencing 
recurrent episodes of sinus infection or to have related 
sinus changes or manifestations of purulent discharge or 
crusting.  The recently demonstrated mucous membrane 
thickening in the ethmoids was found by the VA examiner to be 
likely secondary to a resolving upper respiratory infection 
or tobacco smoking.  


Under the amended rating criteria for sinusitis (Codes 6510 
through 6514), a 10 percent rating is in order for sinusitis 
with one or two incapacitating episodes per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

Sinusitis warrants a 30 percent rating when the evidence 
demonstrates three or more incapacitating episodes per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  

Notes specify that an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician. 38 C.F.R. § 4.97, Code 6513 (2003).  As noted, the 
veteran has not shown any symptoms that would warrant a 
compensable rating for sinusitis.  

However, in the alternative, the Board finds that the current 
upper respiratory disability can be more appropriately rated 
under the provisions of Diagnostic Code 6522 as allergic or 
vasomotor rhinitis that more nearly approximates that of a 
disability picture without polyps, but with complete 
obstruction on one side.  

As such, the service-connected sinusitis and rhinitis is 
assigned an evaluation of 10 percent, but not higher.  
Allergic or vasomotor rhinitis with polyps would warrant 
assignment of a 30 percent.   



ORDER

An increased rating of 10 percent rating for the service-
connected sinusitis and rhinitis is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.  



REMAND

The veteran is seeking service connection for a psychological 
disorder and entitlement to a TDIU rating.  

The veteran has argued that his psychological disorder had 
its onset in service and has been productive of 
symptomatology since his discharge from military service.  
The veteran has also claimed that he is unable to work due to 
his service-connected disabilities.  

The Board notes that the veteran's service-connected 
disabilities include a 20 percent rating for the 
postoperative residuals of dislocation of the right shoulder, 
a 20 percent rating for left shoulder injury residuals, a 10 
percent rating for duodenal ulcer disease, and a 10 percent 
rating for sinusitis and rhinitis.  

Based on a careful review of the record, the Board finds that 
further development is necessary to fairly decide these 
claims.  

The veteran has reported receiving psychiatric treatment from 
a private healthcare facility in 1985.  However, it does not 
appear that those medical records have been associated with 
the veteran's claims folder.  VA is required to obtain copies 
of private treatment records reported by medical 
professionals in treatment summaries.  Massey v. Brown, 7 
Vet. App. 204 (1994).  

In a VA mental health outpatient treatment report dated in 
September 2002, a VA psychiatrist certified that the veteran 
had received six years of treatment for a post-traumatic 
stress disorder and intermittent explosive disorder due to a 
head trauma in-service.  

While the record contains some evidence of mental health 
treatment dated from August to October 2000, the record of 
the veteran's VA psychiatric treatment is incomplete.  

The Board is of the opinion that there might be other 
treatment records available from VA that would be helpful in 
the adjudication of the veteran's claim.  

VA Medical records are considered to be in constructive 
possession of VA and the Board.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992). Therefore, upon remand, the RO should obtain 
all treatment records pertaining to the veteran from 1987 to 
the present, to the extent not already on file. 

Additionally, the veteran had reported being "out of work" 
and being denied disability benefits by Social Security.  The 
RO should contact the Social Security Administration (SSA) to 
ascertain whether the veteran has been awarded disability 
benefits.  If so, the Board notes that SSA medical records 
would be relevant to his claim at issue in this appeal.  

The duty to assist a veteran includes obtaining SSA records 
and giving them appropriate weight and consideration in 
determining whether to award or deny his service connection 
claim.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Masors v. Derwinski, 2 Vet. App. 180 (1992).  

Further, an examination is deemed "necessary" if the 
evidence of record includes competent evidence that the 
claimant has a current disability and that the disability may 
be associated with the veteran's military service but the 
case does not contain sufficient medical evidence for a 
decision to be made.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
see also 38 C.F.R. § 3.159(c)(4) (2003).  

In the November 2001 and the November 2002 VA examination 
reports for mental disorders and PTSD, the examiners did not 
review evidence in the veteran's claims file or provide an 
opinion regarding the nature and likely etiology of any 
acquired psychiatric disorder.  

The examiner in the November 2002 VA examination noted that, 
if the claims file could be made available, the examiner 
would review it and dictate an addendum opinion to the 
November 2002 report.  

In this case, the veteran's service medical records reflect a 
moderate situational adjustment reaction, and it has been 
shown that he has a current diagnosis of an acquired 
psychiatric disorder.  

However, there is no medical opinion as to whether the 
veteran has an acquired psychiatric or psychological disorder 
due to any event in service.  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

VA is required to provide specific notice to claimants of the 
evidence needed to substantiate their claims, of what 
evidence the veteran is responsible for obtaining and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002).  

This requirement is not met unless VA can point to a specific 
document in the record that provides the necessary notice.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not received this notice with respect to his increased 
rating claim for PTSD or his claim for TDIU.  

With respect to the veteran assertions regarding TDIU, 
further development is necessary to determine whether the 
veteran's claimed unemployability is due to his service-
connected disability.  

Finally, the Board notes that the RO must ensure that the 
mandates of VCAA have been met prior to returning the case 
for the purpose of appellate review.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to provide the veteran with a VCAA notice 
letter pertaining to his claims for 
service connection for an acquired 
psychiatric disorder and for a total 
rating due to individual unemployability 
based on a service-connected disability.  
The RO should request the veteran to 
provide a mailing address and dates of 
service for his former employer, Fort 
Jackson, so that the RO can request his 
employment records.  

2.  The RO should obtain any medical 
treatment records for the veteran from VA 
for the period from 1987 to the present.  

3.  The RO should take the appropriate 
steps to obtain any medical evidence of 
psychiatric treatment in 1985 from 
Charter Rivers Behavioral Health System 
2900 Sunset Boulevard, Columbia, SC 
29169.  

4.  The RO also should take appropriate 
steps to request any medical records and 
documents regarding the veteran's claim 
for Social Security Administration 
disability benefits in or around 2000.   

5.  The RO should arrangements for the 
veteran to be afforded a VA 
examination(s) in order to determine the 
nature and likely etiology of any 
acquired psychiatric or psychological 
disorder, to include PTSD.  The claims 
folder should be to the examiner(s) for 
review.  The examination report, or an 
addendum to the report, should reflect 
that such a review was made.  All 
indicated testing should be performed.  
Based on his/her review of the case, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran has a current psychiatric or 
psychological disability that is due to 
head trauma or other disease or injury in 
service.  The rationale for all opinions 
expressed and conclusions reached should 
be set forth.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



